I would like to take this 
opportunity to congratulate Mr. D’Escoto Brockmann 
on his election as President of the General Assembly at 
its sixty-third session. I also take this opportunity to 
congratulate his predecessor, Mr. Srgjan Kerim, for the 
wise leadership he provided to the General Assembly 
during the past year. 
 I wish to start by stressing that the global food 
crisis is a collective challenge to the United Nations. 
Throughout the world, more people are now unable to 
find enough food to feed themselves. There are 
increased cases of food riots that, in turn, lead to 
political instability. The food crisis has resulted from 
the failure of all nations to increase and sustain the 
production of staple food crops such as wheat, rice, 
maize, millet, potatoes and lentils, as well as of fish, 
meat and poultry. 
 As leaders in the United Nations, we were aware 
of the signs pointing towards the global food shortage, 
widespread famine and malnutrition, but we decided to 
ignore those signs. We the world leaders failed to 
acknowledge that the food crisis poses a new threat to 
the stability of the social framework and economic 
prosperity of all nations, especially small ones. 
 I submit to the Assembly that the global food 
crisis is beginning to erode and even negate the gains 
made in national and global economic growth and trade 
that were manifested in many developed and 
developing countries. If those negative trends are not 
addressed effectively, there will be growing conflict 
within and among nations as the scramble for food to 
feed the people intensifies. Several factors have 
contributed to the global food crisis, but I will mention 
only a few. 
 First, during the past two decades food 
production in many countries has been affected by 
persistent severe climate changes, such as cyclones, 
hurricanes, typhoons, floods, drought, rising sea levels 
and desertification. Those climate changes reduce 
productivity in agriculture and food security. The high 
dependence on rain-fed agriculture, especially in 
developing sub-Saharan countries, has also placed such 
countries at the mercy of the vagaries of nature. It is a 
matter of great concern that global responses to those 
problems have been in the form of world conferences, 
seminars and workshops on climate change, but that 
not much has been done by way of concrete global 
action. 
 Secondly, agriculture and food production have 
been given low priority by international development 
institutions in their allocation of resources and 
investment funds. That has been compounded by low 
national budgetary allocations to food production in 
  
 
08-51839 10 
 
many countries, especially in Africa. The recent 
diversion of food crops towards the production of 
biofuels has also reduced the stock of food and created 
food insecurity in some countries. That is further 
aggravated by the preference of commercial farmers to 
grow cash crops rather than food crops, thereby 
creating deficits in food production. 
 Thirdly, there is general concern in Africa that 
multilateral and bilateral institutions continue to 
oppose subsidies to agriculture and food production, 
especially in sub-Saharan Africa, South-East Asia and 
Latin America. That has been the case despite 
overwhelming evidence that smallholder farmers 
continue to find enormous difficulties in accessing 
agricultural inputs, such as fertilizers, improved seeds, 
insecticides and herbicides. Those institutions also 
know that farmers are unable to produce enough food 
to feed themselves without subsidies. 
 A matter of global concern is that food 
production in many developing countries has been 
adversely affected by environmental destruction and 
the degradation of agricultural lands caused by serious 
pollution through the deliberate dumping of toxic 
waste and hazardous materials in rivers, lakes, seas and 
other water sources, largely by industries from the 
North. That has deprived many farmers of land to 
produce more food. The dumping has spoiled coastal 
lands, destroyed tourism and brought misery to people 
who can depend on neither agriculture nor on fish in 
their waters in order to earn a living. 
 The problems I have enumerated pose a serious 
challenge to global food security. World leaders in the 
United Nations can no longer detach themselves from 
those serious issues. We should be part of the solution. 
 First, the Government of Malawi sees the 
attainment of global food security as a collective 
challenge. It must be premised on the ability to 
produce sufficient food and to move it from surplus 
areas anywhere in the world to food deficit areas. In 
order to alleviate the global food crisis, Malawi 
proposes that a compact should be reached by which 
countries that can produce sufficient food surpluses 
should be empowered to share with others in the world, 
wherever they may be, through a fair international 
trading system. That would ensure that all of 
humankind has enough food. 
 Secondly, Malawi proposes that the United 
Nations urge industrialized countries to make 
significant increases in resource allocation to 
agriculture, especially food production. Special 
attention should be given to improving infrastructure, 
machinery, equipment and capacity-building for 
farmers, especially smallholder farmers. The private 
sector in industrialized countries should be persuaded 
to increase investment in food production, paying 
special attention to the application of science and 
technology to agriculture, and in research on climate 
change and on measures to protect food-producing 
nations from the vagaries of climate. 
 Thirdly, Malawi believes that the global food 
crisis could be mitigated if the United Nations, the 
World Bank and other multilateral and donor agencies 
were seriously to consider granting subsidies for 
agriculture and food production as an integral part of 
their global development policy and aid packages to 
developing countries, especially in sub-Saharan Africa. 
It would also be useful if the international community 
were to acknowledge Africa’s potential and capacity to 
contribute significantly to the solution to the global 
food shortage. To that end, the United Nations should 
fully support the Alliance for a Green Revolution in 
Africa, which is chaired by former Secretary-General 
Kofi Annan. 
 More specifically, Malawi appeals to the Group 
of Eight countries to support us in creating a green belt 
around our lakes and along our rivers to irrigate land 
up to 20 kilometres from the shores. The Malawi 
Government plans to grow a lot of rice, wheat, maize, 
millet, cassava, potatoes, beans and lentils for local and 
international markets. 
 I wish to conclude by stating that Malawi is 
convinced that, in order to achieve global food 
security, the United Nations must persuade the rich 
industrialized countries to share research, science and 
technology in food production and processing with the 
poor countries. Furthermore, the industrialized 
countries should consider funding food research 
programmes and subsidizing agriculture in developing 
countries as part of attaining global food security. 
 The global food crisis is not beyond the capacity 
of the community of nations to resolve. The global 
policy to create a hunger-free world must be adopted 
here in the General Assembly. All nations big and 
small, rich and poor, must work together to eliminate 
the global food shortages, famines, hunger and 
 
 
11 08-51839 
 
malnutrition. Together we can do it. God bless the 
United Nations. 